Citation Nr: 0213868
Decision Date: 10/08/02	Archive Date: 11/06/02

DOCKET NO. 02-06 497               DATE OCT 08, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

THE ISSUE

Entitlement to an initial rating greater than 10 percent for
chronic fatigue syndrome (CFS).

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESS AT HEARING ON APPEAL 

Appellant

INTRODUCTION

The veteran served on active duty from January 1988 to December
1991. This matter comes on appeal from a decision by the Seattle VA
Regional Office.

FINDINGS OF FACT

1. The veteran has been adequately notified of all pertinent laws
and regulations and of the evidence necessary to establish his
claim, and all reasonable development necessary for the disposition
of the instant case has been completed.

2. CFS is currently manifested by fatigue, the need for 12 hours of
sleep daily, reduced awareness and alertness, and a need for
medication, resulting in periods of incapacitation.

CONCLUSION OF LAW

An initial rating of 20 percent for CFS is warranted. 38 U.S.C.A.
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 4.1, 4.3, 4.7,
4.88b, Code 6354 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), now
codified at 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West Supp. 2001),
was recently enacted. The VCAA contains extensive provisions
modifying the adjudication of all pending claims. Karnas v.
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 011-00. The new law
revises the former 5107(a) of title 38 United States Code to
eliminate the requirement that a claimant come forward first with
evidence to well ground a claim

2 -

before the Secretary is obligated to assist the claimant in
developing the facts pertinent to the claim.

VA issued regulations to implement the VCAA in August 2001. 66 Fed.
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326(a)). The amendments were effective
November 9, 2000, except for the amendment to 38 C.F.R. 3.156(a)
that is effective August 29, 2001. Except for the amendment to 38
C.F.R. 3.156(a), the second sentence of 38 C.F.R. 3.159(c), and 38
C.F.R. 3.159(c)(4)(iii), VA stated that "the provisions of this
rule merely implement the VCAA and do not provide any rights other
than those provided in the VCAA." 66 Fed. Reg. 45,629. Accordingly,
in general where the record demonstrates that the statutory
mandates have been satisfied, the regulatory provisions likewise
are satisfied.

The Board finds that VA's duties have been fulfilled in the instant
case. Here, the RO notified the appellant of the relevant legal
criteria and the evidence necessary to substantiate his claim in a
statement of the case and supplemental statements of the case. The
RO also specifically addressed the applicability of the VCAA to
this case by correspondence dated in February 2001. The veteran and
his representative were provided a letter notifying them of the
provisions of the VCAA. They were advised as to which portion of
the information and evidence, if any, was to be provided by the
veteran and which portion, if any, the VA would attempt to obtain
on his behalf. See Quartuccio v. Principi, 16 Vet.App. 183, 187
(2002). The Board therefore finds that the notice requirements of
the new law have been met.

The claims folder includes records of treatment received by the
veteran at the Seattle VA Medical Center and the report of a VA
examination. The veteran has not identified any additional evidence
which would assist in deciding his claim. The Board finds that
further development is not warranted.

For the foregoing reasons, the Board finds that the duty to assist
and duty to notify provisions of the VCAA have been fulfilled, to
include the revised regulatory provisions of 38 C.F.R. 3.159, and
that no additional assistance to the veteran is

3 -

required based on the facts of the instant case. Since the veteran
was provided the necessary information on which to substantiate his
claim, the Board finds that there is no prejudice in proceeding
with the claim at this time. Bernard v. Brown, 4 Vet. App. 384
(1993).

Legal Criteria

Chronic Fatigue Syndrome (CFS): Rating Debilitating fatigue,
cognitive impairments (such as inability to concentrate,
forgetfulness, confusion), or a combination of other signs and
symptoms: Which are nearly constant and so severe as to restrict
routine daily activities almost completely and which may
occasionally preclude self-care, 100 percent; Which are nearly
constant and restrict routine daily activities to less than 50
percent of the pre-illness level, or; which wax and wane, resulting
in periods of incapacitation of at least six weeks total duration
per year, 60 percent; Which are nearly constant and restrict
routine daily activities to 50 to 75 percent of the pre-illness
level, or; which wax and wane, resulting in periods of
incapacitation of at least four but less than six weeks total
duration per year, 40 percent; Which are nearly constant and
restrict routine daily activities by less than 25 percent of the
pre-illness level, or; which wax and wane, resulting in periods of
incapacitation of at least two but less than four weeks total
duration per year, 20 percent; Which wax and wane but result in
periods of incapacitation of at least one but less than two weeks
total duration per year, or; symptoms controlled by continuous
medication, 10 percent. Note: For the purpose of evaluating this
disability, the condition will be considered incapacitating only
while it requires bed rest and treatment by a physician. 38 C.F.R.
4.88b, Code 6354.

Analysis

A review of the evidence of record, to include the transcript of a
personal hearing held at the RO in July 2002, the report of a June
2000 VA examination, and outpatient treatment records from the
Seattle VAMC, shows that the veteran has CFS manifested by fatigue,
the need for 12 hours of sleep daily, reduced awareness and
alertness, and a need for medication, resulting in periods of
incapacitation. At

4 -

the personal hearing in July 2002, the veteran related that he
still worked about 40 hours of week and was not receiving regular
treatment for CFS. Given the scope and intensity of the veteran's
symptomatology, the Board finds that the functional impairment due
to service-connected CFS more closely approximates the criteria for
an initial 20 percent evaluation under, Code 6354 for the entire
appeal period. The benefit of the doubt is resolved in the
veteran's favor to this extent. Debilitating fatigue with cognitive
impairments which are nearly constant and restrict routine daily
activities to 50 to 75 percent of the pre-illness level, or; which
wax and wane, resulting in periods of incapacitation of at least
four but less than six weeks total duration per year, such as to
warrant a 40 percent evaluation, are not demonstrated by the
record. 38 U.S.C.A. 1155, 5107; 38 C.F.R. 4.1, 4.3, 4.7, 4.88b,
Code 6354.

ORDER

An initial rating of 20 percent for chronic fatigue syndrome is
granted, subject to the law and regulations governing the payment
of monetary benefits.

WAYNE M. BRAEUER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

5 -

These changes apply to the section entitled "Appeal to the United
States Court of A peals for Veterans Claims." (1) A "Notice of
Disagreement filed p on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

6 - 



